                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


FRANKENMUTH MUTUAL                           )
INSURANCE COMPANY,                           )
                                             )
                        Plaintiff,           )
                                             )
                   v.                        )
                                             )
CADET CONSTRUCTION COMPANY;                  )
CADET LOGISTICS, LLC; AND                    )
CHARETTE J. MILLER,                          )
                                             )
                        Defendants.          )


                                        COMPLAINT

      COMES NOW            Plaintiff,   Frankenmuth   Mutual   Insurance   Company

("Frankenmuth" or “Surety”) complaining of Defendants, alleges and says as

follows:

                        JURISDICTIONAL ALLEGATIONS

      1.    Frankenmuth is a corporation organized and existing pursuant to the

laws of a State other than North Carolina, having its principal place of business in

Frankenmuth, Michigan. Frankenmuth is qualified to conduct business in the

State of North Carolina.

      2.    Cadet Construction Company (“Cadet Construction”) is a corporation

organized pursuant to the laws of the State of North Carolina, having its principal

place of business in Wake County, North Carolina. Cadet Construction is

engaged in the business of construction contracting on projects in North




      Case 1:19-cv-01125-UA-JLW Document 1 Filed 11/11/19 Page 1 of 16
Carolina, including ones bonded by Frankenmuth. Cadet Construction is also an

indemnitor on the General Agreement of Indemnity referenced herein that was

executed to induce Frankenmuth to issue construction bonds on construction

projects in North Carolina.

      3.    Upon information and belief, Cadet Logistics, LLC (“Cadet Logistics”)

is a limited liability company organized pursuant to the laws of the

Commonwealth of Virginia, having its principal place of business in Chester,

Virginia. Cadet Logistics is an indemnitor on the General Agreement of Indemnity

referenced herein that was executed to induce Frankenmuth to issue

construction bonds on construction projects in North Carolina.

      4.    Upon information and belief, Charette J. Miller (“Miller”) is a citizen

and resident of Petersburg County, Virginia. Miller is an indemnitor on the

General Agreement of Indemnity referenced herein that was executed to induce

Frankenmuth to issue construction bonds on construction projects in North

Carolina. Miller is listed on the General Agreement of Indemnity as Chief

Executive Office and Member for Cadet Construction and Cadet Logistics,

respectively. Miller is listed with the North Carolina Secretary of State as the

Chief Executive Officer for Cadet Construction Company, with an address of

6300 Chapel Hill Road, Suite 120, Raleigh, North Carolina, 27607.

      5.    The Court has jurisdiction over this matter pursuant to 28 U.S.C.

§1332 because there is complete diversity of citizenship between Frankenmuth




                                        2

      Case 1:19-cv-01125-UA-JLW Document 1 Filed 11/11/19 Page 2 of 16
and each of the Defendants, and the amount in controversy (exclusive of interest,

costs, and attorneys’ fees) exceeds $75,000.00.

      6.     This Court also has jurisdiction over the parties, and venue is proper

in this Court pursuant to 28 U.S.C.A §1391(b)(2), as the construction project at

issue herein is located within the Middle District of North Carolina.

                            FACTUAL ALLEGATIONS

      7.     Frankenmuth is a corporation engaged in the surety business and is

licensed and qualified to transact such business in the State of North Carolina.

      8.     On or about February 14, 2018, Miller, as an individual indemnitor,

and for and on behalf of corporate indemnitors Cadet Construction and Cadet

Logistics (Miller, Cadet Construction, and Cadet Logistics are sometimes

hereinafter collectively referred to as “Indemnitors”) executed that certain

General Agreement of Indemnity, a true and accurate copy of which is attached

hereto as Exhibit 1 and incorporated herein by reference, in favor of

Frankenmuth, for the purpose of inducing Frankenmuth, as surety, to consider

issuing surety bonds (bid bonds, performance bonds, and payment bonds), from

time to time, on behalf of Cadet Construction, in connection with construction

projects which Cadet Construction might undertake.

      9.     The General Agreement of Indemnity contains the specific terms and

conditions under which such surety bonds would be issued and delineates the

respective rights, responsibilities, and obligations of the Surety and Indemnitors.




                                          3

      Case 1:19-cv-01125-UA-JLW Document 1 Filed 11/11/19 Page 3 of 16
   10.   The General Agreement of Indemnity provides, inter alia:

• Loss - All loss, costs and expense of any kind or nature, including
  attorneys' and other fees or costs, which Company incurs in
  connection with any Bond, Contract or this Agreement, including but
  not limited to all loss, cost and expense incurred by reason of: (a)
  the underwriting or issuance of any Bond, (b) making any
  investigation in connection with any Bond; (c) any claim, which
  means any notice, claim, demand, defense, counterclaim, setoff,
  lawsuit or proceeding or circumstance which may constitute, lead to
  or result in Loss, liability, or asserted liability in connection with any
  Bond or this Agreement, (d) any Indemnitor failing to timely and
  completely perform under or comply with this Agreement, (e)
  Company enforcing this Agreement….

• 3.     Indemnification and Hold Harmless: lndemnitors shall
  exonerate, indemnify and save Company harmless from and against
  all Loss….

• 5.     Collateral Security: Indemnitors agree to deposit with
  Company, upon demand, funds, other collateral security acceptable
  to Company, in an amount as determined by Company sufficient to
  discharge any Loss or anticipated Loss…. Indemnitors agree that
  Company would suffer irreparable damage and would not have an
  adequate remedy at law if Indemnitors fail to comply with the
  provisions of this paragraph….

• 12. Books, Records and Credit: Indemnitors shall furnish upon
  demand, and Company shall have the right of free access to, at
  reasonable times, the records of Indemnitors including, but not
  limited to, books, papers, records, documents, contracts, reports,
  financial information, accounts and electronically stored information,
  for the purpose of examining and copying them….

• 16. Jurisdiction: In any legal proceeding brought by or against
  Company that in any way relates to this Agreement, each Indemnitor,
  for itself and its property, irrevocably and unconditionally submits to
  the exclusive jurisdiction at the sole and exclusive option of Company,
  of the courts in any state in which any Indemnitor resides, has
  property, or in which any Contract is performed. Indemnitors hereby
  irrevocably and unconditionally submit to the jurisdiction of said
  courts and waive and agree not to assert any claim that they are not
  subject to the jurisdiction of any such court that such proceeding is



                                       4

   Case 1:19-cv-01125-UA-JLW Document 1 Filed 11/11/19 Page 4 of 16
      brought in an inconvenient forum or that the venue of such
      proceeding is improper.

   • 25. Audits and Inspections: Indemnitor shall permit any of
     Company's officers, employees, agents or other representatives to
     visit and inspect upon reasonable notice during business hours any
     of the locations of Indemnitor (provided that, while a Default exists,
     Company may make such visits and inspections at any time without
     prior notice), to examine and audit all of Indemnitor's Property,
     books of account, records, reports and other papers, to make copies
     and extracts therefrom and to discuss its affairs, finances and
     accounts with its officers, employees and independent certified
     public accountants all at Indemnitor's expense at the standard rates
     charged by Company for such activities, plus Company's reasonable
     out-of-pocket expenses (all of which amounts shall be expenses
     reimbursable hereunder[)].

      11.    On or about March 13, 2018, Cadet Construction was awarded the

contract to serve as the general contractor on the project known as GSO ASR

Shelter Replacement Project, Greensboro, North Carolina (the “Project”) owned

by the United States of America, acting by and through the Federal Aviation

Administration (“Owner”).

      12.    At the request of Cadet Construction, Frankenmuth, as surety,

executed Performance and Payment Bonds for the Project.

      13.    The Owner is the obligee on the Performance and Payment Bonds

for the Project.

      14.    On or about April 9, 2019, Frankenmuth received notice from the

Owner that it was concerned about Cadet Construction’s ability to prosecute and

compete its work.




                                       5

      Case 1:19-cv-01125-UA-JLW Document 1 Filed 11/11/19 Page 5 of 16
      15.    On or about September 6, 2019, Frankenmuth received a claim from

Jessie Lane’s Landscaping & Trucking (“JLLT”) who alleged that Cadet

Construction failed, neglected, and refused to pay for all labor, services,

equipment, or materials furnished on the Project by JLLT to Cadet Construction.

      16.    On or about April 12, 2019, Frankenmuth, pursuant to the General

Agreement of Indemnity, made demand upon the Indemnitors for certain financial

information. To date, the Indemnitors have failed to provide all of the information

requested by Frankenmuth.

      17.    On or about May 9, 2019, Frankenmuth was contacted by the Owner

and advised that the Owner was concerned that Cadet Construction was behind

schedule and that “the risk of this contract not being completed on time is high.”

The Owner sought assurances from Frankenmuth that it would, pursuant to the

Performance Bond, complete the Project in the event Cadet Construction was

terminated for default.

      18.    On or about May 16, 2019, Frankenmuth (through its agent) notified

the Indemnitors, inter alia:

      Frankenmuth has received communications from the above
      referenced obligee alleging that Cadet is not adequately staffing the
      project and is significantly behind schedule, and is therefore in
      default of its contractual obligations. In this regard, please find
      attached a copy of an email dated May 9, 2019, from Contracting
      Officer, Robert K. Higgins to Frankenmuth. As a result, Frankenmuth
      is exposed to loss and expense under the above referenced
      performance and payment bonds in an amount up to and including
      the penal sum of the bond of $4,599,900.00.

      ****



                                        6

      Case 1:19-cv-01125-UA-JLW Document 1 Filed 11/11/19 Page 6 of 16
      Consistent [with the General Agreement of Indemnity], Frankenmuth
      hereby demands that you furnish it with collateral in the amount of
      $4,599,900.00, no later than May 30, 2019. In addition, please
      immediately provide updated financial statements for each
      Indemnitor listed herein.

      19.    To date, none of the Indemnitors has furnished the collateral or

updated financial statements to Frankenmuth as demanded in its May 16, 2019

correspondence.

      20.    On or about August 21, 2019, Frankenmuth, pursuant to the General

Agreement of Indemnity, notified the Indemnitors that it was requiring that all

remaining contract balances for the Project be placed in an escrow account

(“Funds Control Account”) that Frankenmuth would establish.

      21.    On or about September 3, 2019, Frankenmuth, pursuant to the

General Agreement of Indemnity, made demand for access to specified books

and records of Cadet Construction. Frankenmuth also reiterated its demand for

financial statements from the Indemnitors.

      22.    On or about September 5, 2019, Frankenmuth forwarded a Funds

Control Account agreement to the Indemnitors for execution, along with a letter

that Frankenmuth directed the Indemnitors to send to the Project Owner.

      23.    On or about September 23, 2019, Frankenmuth reiterated its

request that the Indemnitors execute and return the Funds Control Account

agreement.




                                        7

      Case 1:19-cv-01125-UA-JLW Document 1 Filed 11/11/19 Page 7 of 16
       24.   On or about September 23, 2019, Frankenmuth (through its agent)

revised and adjusted the list of books and records specified in its September 3,

2019 correspondence.

       25.   Frankenmuth notified the Indemnitors that it would conduct its books

and records review at Cadet Construction’s office on October 10, 2019. However,

when    Frankenmuth’s     representatives   appeared    as   scheduled,    Cadet

Construction’s office was closed and no one was present from Cadet

Construction.

       26.   On October 21, 2019, Frankenmuth reiterated its demand for access

to certain of Cadet Construction’s books and records and demanded production

thereof and access thereto no later than November 1, 2019. Frankenmuth also

advised that if access was not provided to the requested information by

November 1, 2019, Frankenmuth would file an action to enforce the provisions of

the General Agreement of Indemnity.

       27.   Frankenmuth has made written demand upon the Indemnitors on

multiple occasions to honor their obligations under the General Agreement of

Indemnity and to exonerate and indemnify Frankenmuth.

       28.   The Indemnitors have failed, refused, or neglected to take the

actions demanded and required of them under the General Agreement of

Indemnity and, consequently, they are in material breach of the General

Agreement of Indemnity.




                                        8

       Case 1:19-cv-01125-UA-JLW Document 1 Filed 11/11/19 Page 8 of 16
                             FIRST CAUSE OF ACTION
                                [Breach of Contract]

      29.    Frankenmuth       realleges   and   incorporates   by   reference   the

allegations contained in paragraphs 1 through 28 above as if fully set forth

herein.

      30.    Frankenmuth has fully and faithfully performed its obligations under

the General Agreement of Indemnity, or it has been excused therefrom because

of the acts and omissions of the Indemnitors.

      31.    The Indemnitors each have breached the General Agreement of

Indemnity and have failed to perform their obligations thereunder, including

through their failure or refusal to comply with Frankenmuth’s demands for

collateral, financial statements, and access to Cadet’s Construction’s books and

records.

      32.    Frankenmuth has been damaged by the Indemnitors’ breaches and

is entitled to recover from the Indemnitors, jointly and severally, its actual and

consequential damages, including attorneys' fees, investigation expenses, and

costs, in an amount in excess of $75,000.00, with the precise amount to be

proven at the trial in this matter.

                           SECOND CAUSE OF ACTION
                                 [Quia Timet]

      33.    Frankenmuth       realleges   and   incorporates   by   reference   the

allegations contained in paragraphs 1 through 32 above as if fully set forth

herein.



                                           9

      Case 1:19-cv-01125-UA-JLW Document 1 Filed 11/11/19 Page 9 of 16
      34.    Based on the information received from the Owner regarding the

status of the Project and the Indemnitors’ breaches identified herein,

Frankenmuth has already sustained losses and reasonably and justifiably fears

that it will sustain future losses in connection with the Project, including potential

claims from the Owner and third-party claimants with rights under the Project

bonds.

      35.    Frankenmuth is entitled to an Order of this Court compelling the

Indemnitors, jointly and severally, to exonerate and reimburse Frankenmuth for

all losses, costs, and expenses which Frankenmuth has previously incurred or

will incur in the future, and compelling the Indemnitors, jointly and severally, to

deposit with Frankenmuth adequate collateral to secure and indemnify

Frankenmuth for such losses, costs, expenses, and attorneys' fees, in an amount

in excess of $75,000.00, the precise amount to be proven at the trial in this

matter.

                           THIRD CAUSE OF ACTION
                            [Contractual Indemnity]

      36.    Frankenmuth     realleges    and   incorporates    by   reference    the

allegations contained in paragraphs 1 through 35 above as if fully set forth

herein.

      37.    The Indemnitors, jointly and severally, promised expressly in the

General Agreement of Indemnity to exonerate and indemnify Frankenmuth from




                                         10

      Case 1:19-cv-01125-UA-JLW Document 1 Filed 11/11/19 Page 10 of 16
and against all Loss (as defined in the General Agreement of Indemnity)

sustained by Frankenmuth.

      38.    Pursuant to the General Agreement of Indemnity, and by virtue of

the Indemnitors’ breaches identified herein, Frankenmuth is entitled to recover

from the Indemnitors, jointly and severally, all damages, costs, expenses,

attorneys' fees, investigation fees, and other losses and expenses incurred, in an

amount in excess of $75,000, the precise amount to be proven at the trial in this

matter.

                          FOURTH CAUSE OF ACTION
                            [Specific Performance]

      39.    Frankenmuth      realleges   and       incorporates   by   reference   the

allegations contained in paragraphs 1 through 38 above as if fully set forth

herein.

      40.    The    General     Agreement      of    Indemnity     executed   between

Frankenmuth and the Indemnitors is the proper subject of, and is sufficiently

definite and certain on its face to justify, specific performance.

      41.    The consideration flowing from Frankenmuth to the Indemnitors

under said General Agreement of Indemnity was adequate and said General

Agreement of Indemnity was just and reasonable.

      42.    Frankenmuth has performed all of the terms and conditions on its

part to be performed with respect to the General Agreement of Indemnity, save




                                          11

      Case 1:19-cv-01125-UA-JLW Document 1 Filed 11/11/19 Page 11 of 16
and except for any of those excused by the acts and omissions of the

Indemnitors.

       43.     The Indemnitors have breached the General Agreement of

Indemnity by failing and refusing to perform their obligations to Frankenmuth

thereunder.

       44.     The General Agreement of Indemnity obligates the Indemnitors,

jointly and severally, to post collateral security with Frankenmuth to indemnify

and hold Frankenmuth harmless against any losses that it might suffer under the

Project bonds. Frankenmuth has made demand upon each of the Indemnitors for

the posting of said collateral and they have failed or refused to post any such

collateral.

       45.     Frankenmuth's remedy at law is inadequate in that unless this Court

orders the Indemnitors, jointly and severally, to post collateral herein, each of the

Indemnitors, between now and the time of trial, will have the ability to dispose of

their assets so that at the time of trial there will be inadequate assets available to

satisfy any judgment that Frankenmuth might obtain under said General

Agreement of Indemnity.

       46.     Frankenmuth's remedy at law is inadequate and Frankenmuth is

entitled to obtain an Order of this Court compelling the Indemnitors, jointly and

severally, to post sufficient collateral with Frankenmuth pursuant to the terms and

provisions of the General Agreement of Indemnity, in an amount in excess of

$75,000, the precise amount to be proven at the trial in this matter.



                                         12

      Case 1:19-cv-01125-UA-JLW Document 1 Filed 11/11/19 Page 12 of 16
                            FIFTH CAUSE OF ACTION
                                [Injunctive Relief]

      47.    Frankenmuth      realleges   and   incorporates   by   reference   the

allegations contained in paragraphs 1 through 46 above as if fully set forth

herein.

      48.    The Indemnitors have failed and refused to meet their obligations

under the General Agreement of Indemnity and have refused to provide sufficient

collateral to secure and protect Frankenmuth against the claims and losses

existing and which are threatened or reasonably anticipated.

      49.    Upon information and belief, the assets of the Indemnitors may be

insufficient to adequately secure Frankenmuth for the losses it has sustained or

may sustain in connection with the Project Performance and Payment Bonds it

issued on behalf of Cadet Construction.

      50.    Upon information and belief, the Indemnitors are likely to sell,

transfer, dispose of, lien, secure, or otherwise divert their assets from being used

to discharge their joint and several obligations to exonerate and indemnify

Frankenmuth, all to Frankenmuth's irreparable harm.

      51.    Frankenmuth is without a plain, speedy, or adequate remedy at law,

and it will be irreparably and permanently injured unless this Court grants it

injunctive and equitable relief as follows:




                                          13

      Case 1:19-cv-01125-UA-JLW Document 1 Filed 11/11/19 Page 13 of 16
             (a)   An Order requiring the Indemnitors each to render to

Frankenmuth a full and complete accounting of all assets owned by them or in

which they have an interest.

             (b)   An Order requiring the Indemnitors immediately to allow

Frankenmuth full and complete access to all financial books, records, and

accounts maintained by each of them.

             (c)   An Order requiring the Indemnitors to post sufficient collateral

to protect Frankenmuth against losses it has sustained or will likely sustain in the

future in connection with the Project.

             (d)   An    Order    permanently    enjoining   and   restraining   the

Indemnitors from selling, transferring, or disposing or liening their assets and

property, and further enjoining and restraining Indemnitors from allowing their

assets and property to be liened, unless and until Indemnitors post sufficient

collateral to protect Frankenmuth against losses it has sustained or will likely

sustain in the future in connection with the Project.

             (e)   An Order granting Frankenmuth a lien upon all assets and real

and personal property owned by the Indemnitors, or in which any Indemnitor has

an interest. Such lien shall secure Frankenmuth against any loss that it may

sustain or incur by virtue of having posted the bonds described herein. Further,

such lien shall remain in effect unless and until Indemnitors post sufficient

collateral to protect Frankenmuth against losses it has sustained or will likely

sustain in the future in connection with the Project.



                                         14

      Case 1:19-cv-01125-UA-JLW Document 1 Filed 11/11/19 Page 14 of 16
      WHEREFORE, Frankenmuth prays for this Court to consider this matter

and to enter Judgment as follows:

      1.     Awarding Frankenmuth all of its actual and consequential damages,

including attorneys' fees, investigation expenses, and costs, as alleged in the

First through Fifth Causes of Action above.

      2.     Compelling the Indemnitors, jointly and severally, to deposit with

Frankenmuth adequate collateral to secure and indemnify Frankenmuth against

losses incurred and which will be incurred in the future.

      3.     Granting Frankenmuth the preliminary and permanent injunctive

relief which restrains the Indemnitors from selling, transferring, or disposing or

liening their assets and property, including, but not limited to all financial books,

records, and accounts maintained by the Indemnitors, and further enjoining and

restraining the Indemnitors from allowing their assets and property to be sold,

transferred, disposed, or liened.

      4.     Granting Frankenmuth the preliminary and permanent injunctive

relief which compels the Indemnitors, their agents, servants, employees, and all

persons acting in aid of or in conjunction with the Indemnitors, to provide

Frankenmuth full and complete access to all financial books, records, and

accounts maintained by each Indemnitor, pursuant to the terms of the General

Agreement of Indemnity.

      5.     Awarding Frankenmuth such other and further relief which this Court

deems just ad proper.



                                         15

     Case 1:19-cv-01125-UA-JLW Document 1 Filed 11/11/19 Page 15 of 16
                             /s/ Andrew L. Chapin

                             Andrew L. Chapin
                             North Carolina Bar No. 25794
                             achapin@cgspllc.com
                             CONNER GWYN SCHENCK PLLC
                             P.O. Box 20744
                             Greensboro, North Carolina 27420
                             Phone: (336) 691-9222
                             Facsimile: (336) 691-9259

                             Counsel for Plaintiff
                             Frankenmuth Mutual Insurance Company




                               16

Case 1:19-cv-01125-UA-JLW Document 1 Filed 11/11/19 Page 16 of 16
